DETAILED ACTION
This final Office action is in response to the claims filed on January 12, 2022.
The IDS filed January 12, 2022 has been reviewed.
Status of claims: claims 1, 2, 4, and 5 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 14-18 are unclear – more specifically, shouldn’t “in a closing direction” in line 15 be amended to “in an opening direction” since, as illustrated in applicant’s FIGS. 3 and 4, the reference position Ps is moved downward from the reference position Ps of the Normal temperature to the reference position Ps of the Low temperature, which constitutes the opening direction, rather than upward, which constitutes “a closing direction?”  Similarly, shouldn’t “in the opening direction” in line 17 be amended to “in a closing direction” since, as illustrated in 
Claim 1, line 18 – “so that the reference position is fixed regardless of the temperature” contradicts the prior recitations in lines 14-17 since lines 14-17 specifically recite that the reference position is moved (ex: line 14 – “moving the reference position…”)  Thus, is the reference position fixed or not?  Perhaps the applicant intends to recite something along the lines of “so that the size of the masked section is fixed regardless of the temperature?”  Also, if “the reference position if fixed regardless of the temperature,” what is the point of the inner temperature detector?  Is the applicant attempting to cite the ambient temperature? Or the temperature outside of the motor?  Or the “inner temperature of the motor body” as recited in lines 7-8. Or “the temperature in nature,” as noted in page 5 of applicant’s response?  
Clarification is required.
Claim 2, line 3 – “subtraction of the mask section” is unclear. Perhaps amend to something along the lines of “decrease to the size of the mask section.”
Claim 2, line 6 – “addition of the mask section is unclear. Perhaps amend to something along the lines of “increase to the size of the mask section.”
Further, claims 4 and 5 are rejected for at least being dependent upon rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1 and 2 are, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-210750 (hereinafter “’750”) in view of JP H 7-269226A (hereinafter “’226A”).
‘750 discloses an opening-closing body controller comprising: 
a motor body 5 that opens and closes an open-close body; 
a control unit 4 that controls and drives the motor body, wherein the control unit is configured to perform an entrapment detection process in a section excluding a mask section (“dead zone area”), the mask section being set from a fully closed position of the open-close body to a preset position in an opening direction of the open-close body; (see [0005], [0007]-[0012], [0023]-[0027] of machine translation of ‘750) and
wherein the control unit is configured to correct the mask section in accordance with an estimated temperature calculated by the controller;
recognize the fully close position of the open-close body as a reference position; and
correct the mask section by (i) moving the reference position, which is set in correspondence with a normal temperature, in a closing direction of the open-close body at a low temperature that is lower than the normal temperature and (ii) moving the reference position in the opening direction at a high temperature that is higher than the normal temperature so that the reference position is fixed regardless of the temperature. 
[AltContent: arrow][AltContent: textbox (Mask sections)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Reference position Ps at a normal temp / fully closed position)][AltContent: arrow][AltContent: textbox (Reference position Ps at a low temp)][AltContent: textbox (Reference position Ps at a high temp)][AltContent: arrow]
    PNG
    media_image1.png
    303
    465
    media_image1.png
    Greyscale

‘750 fails to disclose: 
an inner temperature detector that detects an inner temperature of the motor body, 
wherein the control unit is configured to correct the mask section in accordance with the inner temperature of the motor body detected by the inner temperature detector. 
‘226A teaches of an inner temperature detector 5 that detects an inner temperature of a motor body 3 of a similar device.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an inner temperature detector with the ‘750 motor body in order to provide the control unit with additional temperature data to be used to correct the mask section.  Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an inner temperature detector with the ‘750 motor body in order to provide the control unit more accurate temperature data to correct the mask section. Finally, by combining the teachings of ‘226A with ‘750, ‘750, as 
‘750, as applied above, further discloses wherein the control unit is configured to correct the mask section by (i) performing a subtraction of the mask section at the low temperature that is lower than the normal temperature so that the mask section becomes narrower than a reference section that is the mask section set in correspondence with the normal temperature and (ii) performing an addition of the mask section at a high temperature that is higher than the normal temperature so that the mask section becomes wider than the reference section. (See FIGS. 5 and 6 of ‘750 and [0027]-[0033] of the machine translation of ‘750) (claim 2)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ’750 in view of ’226A, as applied to claims 1 and 2 above.
‘750, as applied above, fails to disclose wherein the control unit is configured to correct the mask section in accordance with an outside temperature. 
‘226A teaches of a temperature sensor 7 with similar device that detects outside temperature. (see [0014] of the machine translation of ‘226A)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an additional temperature sensor with ‘750, as taught by ‘226A, in order to provide the ‘750 control unit with outside temperature data; thus allowing for further correction of the mask section due to temperature changes.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ’750 in view of ’226A, as applied to claim 4 above, in view of JPH6-137029A (hereinafter “’029A”).
‘750, as applied above, fails to disclose a control circuit board and board temperature sensor.

wherein the control circuit board includes the control unit and a board temperature sensor 14 that detects a temperature around the control circuit board as the outside temperature. (see FIG. 1 of ‘029A and at least [0028] of the machine translation of ‘029A)
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a control circuit board and board temperature sensor with the ‘750 motor body, as taught by ‘029A, in order to allow for complex communications to occur in a compact space with the controller and provide the ‘750 control unit with temperature data for around the circuit board and outside temperature; thus allowing for further correction of the mask section due to temperature changes.

Response to Arguments
Applicant's arguments filed January 12, 2022 have been fully considered but they are not persuasive. 
On page 5 of the applicant’s response filed January 12, 2022, the applicant contends that the JP 750 reference position is “the lowest position of the dead end zone, which stands in contrast to the requirement of amended claim 1 that the recited “reference position” be “the fully closed position of the open-close body.” The examiner respectfully disagrees. As noted in the amended FIG. 6 above, the reference position is in fact a “fully closed position” and as best understood by the examiner, FIG. 6 illustrates the amendments to claim 1.
On page 5 of the applicant’s response filed January 12, 2022, the applicant contends that “the reference position is fixed regardless of the temperature.” Please see the 112 rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634